Appellate Case: 22-6134     Document: 010110782945       Date Filed: 12/14/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 14, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-6134
                                                     (D.C. No. 5:21-CR-00191-D-1)
  EUGENE DESHON HALL, a/k/a Eugene                           (W.D. Okla.)
  Deshan Hall; Shon Hall; Eugene Deshon
  Hally; Prince,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BACHARACH, and EID, Circuit Judges.
                   _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Eugene Deshon Hall’s plea agreement. Exercising jurisdiction

 under 28 U.S.C. § 1291, we grant the motion and dismiss the appeal.

       Mr. Hall pleaded guilty to one count of unlawful possession of a firearm by a

 felon, in violation of 18 U.S.C. § 922(g)(1). Pursuant to the agreement, he waived

 his “right to appeal [his] guilty plea” and his “sentence as imposed by the Court . . .

 and the manner in which the sentence is determined” unless “the sentence is above


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6134    Document: 010110782945        Date Filed: 12/14/2022    Page: 2



 the advisory Guidelines range determined by the Court to apply to [his] case.” Mot.

 to Enforce, Attach. 1 at 8-9.

       The district court accepted Mr. Hall’s guilty plea as knowing and voluntary,

 overruled his objections to the presentence report, determined that the applicable

 guidelines range was 110 to 120 months, and sentenced him at the bottom of that

 range to 110 months’ imprisonment. Despite his appeal waiver, Mr. Hall filed this

 appeal. His docketing statement indicates that the issue he intends to raise on appeal

 is that his sentence is both procedurally and substantively unreasonable.

       In ruling on a motion to enforce, we consider: “(1) whether the disputed appeal

 falls within the scope of the waiver of appellate rights; (2) whether the defendant

 knowingly and voluntarily waived his appellate rights; and (3) whether enforcing the

 waiver would result in a miscarriage of justice.” United States v. Hahn, 359 F.3d

 1315, 1325 (10th Cir. 2004) (en banc) (per curiam).

       Mr. Hall acknowledges that his appeal falls within the scope of his appeal

 waiver and that the waiver was knowing and voluntary, so we do not address those

 issues. See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005) (court need

 not address uncontested Hahn factors). He contends, however, that enforcing the

 waiver would be a miscarriage of justice because the district court improperly

 increased the base offense level based on his previous convictions for controlled

 substance offenses. Specifically, he claims the state drug offenses he was convicted

 of do not meet the definition of a “controlled substance offense” under U.S.

 Sentencing Guidelines Manual § 4B1.2(b) (U.S. Sent’g Comm’n 2018).

                                            2
Appellate Case: 22-6134    Document: 010110782945         Date Filed: 12/14/2022       Page: 3



       A miscarriage of justice occurs where (1) “the district court relied on an

 impermissible factor such as race”; (2) “ineffective assistance of counsel in

 connection with the negotiation of the waiver renders the waiver invalid”; (3) “the

 sentence exceeds the statutory maximum”; or (4) “the waiver is otherwise unlawful.”

 Hahn, 359 F.3d at 1327 (internal quotation marks omitted). Mr. Hall’s argument

 regarding the district court’s calculation of the guidelines range falls within the

 fourth miscarriage-of-justice scenario.

       “The burden rests with the defendant to demonstrate that the appeal waiver

 results in a miscarriage of justice.” United States v. Anderson, 374 F.3d 955, 959

 (10th Cir. 2004). To show that an appeal waiver is “otherwise unlawful,” the

 defendant must prove that the alleged error “seriously affect[ed] the fairness,

 integrity or public reputation of judicial proceedings[.]” Hahn, 359 F.3d at 1327

 (internal quotation marks omitted). The “inquiry is not whether the sentence is

 unlawful, but whether the waiver itself is unlawful because of some procedural error

 or because no waiver is possible.” United States v. Sandoval, 477 F.3d 1204, 1208

 (10th Cir. 2007).

       Mr. Hall’s argument challenges the propriety of his sentence, not the legality

 of his appeal waiver. But a defendant may not rely on the “otherwise unlawful”

 exception to avoid enforcement of an appeal waiver based on alleged errors in the

 calculation of his sentence. See United States v. Smith, 500 F.3d 1206, 1212-13

 (10th Cir. 2007) (explaining that the miscarriage-of-justice inquiry “looks to whether

 the waiver is otherwise unlawful, not to whether another aspect of the proceeding

                                             3
Appellate Case: 22-6134    Document: 010110782945       Date Filed: 12/14/2022   Page: 4



 may have involved legal error,” and holding that a defendant may not rely on alleged

 errors at sentencing to avoid enforcement of an appeal waiver (citation and internal

 quotation marks omitted)).

                                   CONCLUSION

       For the reasons discussed above, we grant the government’s motion to enforce,

 and dismiss the appeal.


                                            Entered for the Court
                                            Per Curiam




                                           4